Citation Nr: 1821697	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  10-16 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from February 1967 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing has been associated with the record.

In April 2014 and November 2016, the Board remanded this case for further development.  The Board finds that there has been substantial compliance with these prior remands.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss is etiologically related to his in-service noise exposure.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board grants the benefit sought and, therefore, there is no need to further address the VCAA.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  In general, service connection requires competent and credible evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Certain chronic diseases, such as sensorineural hearing loss, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

For VA purposes, impaired hearing is considered disabling when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.

The Court of Appeals for Veterans Claims has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988)).  When the audiometric test results at a Veteran's separation examination do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

The Veteran contends his bilateral hearing loss is related to service.  The Board finds service connection is warranted because he satisfies the three required elements.  

First, the record reflects the Veteran has hearing loss that is disabling for VA purposes.  See June 2014 VA examination.  Accordingly, the Veteran satisfies the first element - a current disability.  

Second, the Veteran relates his bilateral hearing loss to service.  See March 2012 Hearing transcript.  He attributes his hearing loss to noise exposure during service; specifically, a landmine that blew up a bunker and he could not hear for three days following the explosion.  See September 2008 Statement.  He is competent to report his experience as he would have personally observed the noise.  The Board has no reason to doubt the credibility of his statements.  Accordingly, he satisfies the second element - in-service injury or occurrence.

Third, the Board finds the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service.  

Although the Veteran's three VA examinations in March 2009, June 2014, and January 2018, contained medical opinions against the claim, the Board finds these opinions are inadequate because they rely on the fact that the Veteran did not have hearing loss at his separation examination.  Specifically, the January 2018 opinion highlighted that the most important piece of evidence was the Veteran's separation examination.  Therefore, these opinions have less probative value since they lack adequate reasoning.

Given the Veteran's credible testimony and consistent statement regarding his in-service noise exposure, the Board finds the evidence is in equipoise as to whether this hearing loss is related to service.  

As the evidence is at least in relative equipoise, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss has been established.  38 U.S.C. §5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


